 
 
I 
108th CONGRESS
2d Session
H. R. 3779 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2004 
Ms. Slaughter (for herself and Ms. Ginny Brown-Waite of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Servicemembers Civil Relief Act to prevent the disruption of the education of children who change residence based on the military service of their parents. 
 
 
1.Short titleThis Act may be cited as the Safeguarding Schoolchildren of Deployed Soldiers Act of 2004. 
2.Relief for schoolchildren changing residence based on military service of parent 
(a)Uninterrupted attendance at schoolTitle VII of the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) is amended by adding at the end the following new section: 
 
707.Attendance at school of children with parents in military service 
(a)Attendance for schoolchildrenFor the duration of the military service on which a child’s change of residence is based and at the request of a child’s parent, a State educational agency or local educational agency shall, for purposes of enrollment (including tuition, fees, and costs) in elementary or secondary school, treat a child who changes residence based on the military service of one or both of the child’s parents as if the child has the residence the child had before the change of residence, and the child shall be deemed, for all other purposes relating to enrollment, to have the residence the child had before the change of residence. 
(b)No provision of transportationNo State educational agency or local educational agency shall be responsible for the transportation of a child described in subsection (a) to or from school by reason of subsection (a). 
(c)DefinitionsIn this section, the terms child, elementary school, local educational agency, parent, secondary school, and State educational agency have the meanings given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).. 
(b)Transitional provisionNot later than 30 days after the date of the enactment of this Act, a State educational agency or local educational agency that serves the area where a child is deemed to reside pursuant to section 707(a) of the Servicemembers Civil Relief Act, as added by subsection (a), shall facilitate the re-enrollment of the child if such re-enrollment is necessary to be in compliance with such section.  
(c)Clerical amendmentThe table of contents in section 1(b) of the Servicemembers Civil Relief Act is amended by adding at the end the following new item: 
 
 
707. Attendance at school of children with parents in military service.  
 
